El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Esta es la apelación de Manuel J. Jiménez en nn caso en que él y Alfonso Luquis fueron convictos de transportar leche adulterada para dedicarla al consumo humano. Cuando los inspectores ocuparon la leche, el único de los acusados que estaba presente fué Alfonso Luquis, quien se admite era em-pleado de otra persona. El Gobierno trató de demostrar que esa otra persona era Manuel J. Jiménez, coacusado en este caso. Los inspectores tomaron muestras de la leche, dieron una de ellas a Luquis, pero no así a Jiménez. El Pueblo de Puerto Eico no fué a juicio bien preparado para probar su caso contra Jiménez. Tan era así, que uno de los inspectores mientras ocupaba la silla testifical pidió tiempo para volver a su oficina a fin de traer el récord original de Jiménez. En realidad de verdad, no se demostró claramente en el juicio que Jiménez tuviera licencia para explotar un puesto de leche. Uno de los testigos declaró que el carro en que se conducía la leche tenía un letrero o rótulo que mostraba el nombre de Jiménez y el número de su licencia. Este testigo también expresó que Luquis, al tiempo de la alegada transportación, vendía leche del depósito de Manuel Jiménez. También manifestó más tarde que no podía decir si la leche que se estaba vendiendo era del depósito de Manuel Jiménez o de cualquier otro depósito. En la repregunta el testigo dijo que sabía que Manuel Jiménez era el dueño de la leche de acuerdo con la licencia que le fué expedida. El acusado Jiménez objetó esta última manifestación, la corte desestimó el reparo, y el acusado anotó excepción. Hubo *324mucho testimonio adicional y gran parte de él, si no todo, fné objetado y alguno eliminado bajo las órdenes de la corte. Sin embargo, la corte declaró a Jiménez culpable del delito imputádole.
En apelación, el único error señalado es que la corte se equivocó al apreciar la prueba. No se señaló error respecto a alguna de la evidencia que, a nuestro juicio, fué indebida-mente admitida. En conjunto, no creemos que se probara más allá de toda duda razonable que la lecbe procedía del depósito de Manuel Jiménez. Considerando. todo el testi-monio objetado y no objetado, bubo alguna prueba circuns-tancial tendente a demostrar la culpabilidad de Manuel Jiménez, pero esa prueba circunstancial no era de por sí bastante para demostrar que la lecbe en verdad procedía del depósito de Manuel Jiménez, admitiendo que el carro fuera suyo y aun que Luquis fuera su empleado, extremo que no fué suficientemente esclarecido. No bubo prueba satisfac-toria de que la lecbe fué tomada del depósito de Manuel Jiménez. No queda excluida la probabilidad de que la misma hubiera procedido de otra fuente. Si se considera la evi-dencia objetada, entonces había menos para justificar a la corte en declarar culpable al acusado.
Desde luego que de toda la evidencia en el caso uno podría extraer la idea de que hay la probabilidad de que Jiménez era culpable, pero la ley exige algo más. Exige algo que se aproxime a una certeza; en otras palabras, la culpabilidad del acusado debe establecerse fuera de toda duda razonable. En un caso criminal se presume la inocencia del acusado, y las reglas de derecho se hacen en gran parte para proteger al inocente. Si, siendo culpable, Jiménez pudiera ser con-victo a base de la clase de prueba aducida en este caso, así podría serlo cualquiera persona por completo inocente de un delito. No estamos convencidos que la culpabilidad de Jiménez fué realmente probada, o probada fuera de toda duda razonable.

*325
Debe revocarse la sentencia ajelada y absolverse al acu-sado Jiménez.

El Juez Presidente Señor del Toro disintió.*